DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the releasable connectors that enable the detachable portion to be detached from and reattached to the delivery capsule in combination with the detachable portion including a first frangible member extending from the first open end to the second open end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelso et al. (US 6,149,680).
Regarding claim 1, Shelso discloses a delivery system (delivery system 10; Figs. 3-9) that may be used for a collapsible heart valve (as the delivery system is used to load a collapsible stent and heart valves generally include a stent or stent frame), comprising: a delivery capsule (exterior tube 15) having a longitudinal axis and a distal opening (open end at distal end of tube 15; Figs. 3-9) capable of receiving a collapsible 

    PNG
    media_image1.png
    406
    619
    media_image1.png
    Greyscale


Regarding claim 3, Shelso discloses where the first diameter is less than a diameter of the collapsible heart valve (stent 25) in an uncompressed state (Fig. 4) such that the collapsible heart valve (stent 25) is compressed as it passes from the second open end to the first open end (Figs. 3-9).
Regarding claim 4, Shelso discloses wherein the guide wall includes one or more walls (wall of funnel 35; see annotated Fig. 1C).
Regarding claim 5, Shelso discloses wherein the guide wall includes one or more struts (see annotated Fig. 1B below).

    PNG
    media_image2.png
    230
    526
    media_image2.png
    Greyscale

Regarding claim 6, Shelso discloses wherein the detachable portion is attached to the delivery capsule by a second frangible member (as the funnel 35 is attached to tube 15 along thin walled sections J; see Fig. 1B above) such that the detachable 
Regarding claim 7, Shelso discloses wherein the second frangible member includes a breakaway band (thin walled section J) such that the detachable portion can be detached from the delivery capsule by breaking the breakaway band (by pulling on the peel-away tear strip I).
Regarding claim 8, the claimed phrase “wherein the second frangible member is formed by a procedure selected from the group consisting of creasing, crimping, embossing, perforating and scoring the detachable portion” is being treated as a product by process limitation; that is the process of making the second frangible member. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Additionally, Shelso discloses wherein the second frangible member is carved or molded out (at thin walled section J; Fig. 1B) i.e. formed by embossing.
Regarding claim 9, Shelso discloses wherein the second frangible member is a marker (wherein the thin walled section J is considered a marker as the thin walled sections J include slots or grooves that may be used as a visual marker to distinguish the distal end of the catheter) to position and guide the collapsible heart valve (It is noted that Applicant’s own marker may include a frangible seam 112 and slot 110 to ensure proper loading of the compressible implant; [0030]).

Regarding claim 13, Shelso discloses wherein the detachable portion is connected to the delivery capsule by releasable connectors (including the protrusions of the waist B and the ledge G against which the exterior tube 15 rests) that enable the detachable portion to be detached from and reattached to the delivery capsule (via sliding onto and off of the tube 15).
Regarding claims 1-4, 6, 9-10 and 12-13, Shelso discloses a delivery system (delivery system 10; Figs. 3-9) that may be used for a collapsible heart valve (as the delivery system is used to load a collapsible stent and heart valves generally include a stent or stent frame), comprising: a delivery capsule (exterior tube 15) having a longitudinal axis and a distal opening (open end at distal end of tube 15; Figs. 3-9) capable of receiving a collapsible heart valve (stent or stent frame), the distal opening having an internal diameter (internal diameter of distal end of tube 15); and a detachable portion (loading funnel 35; Figs. 2A-B, 3-9) having a first open end (open proximal end of funnel; Figs. 2A-B) with a first diameter (Figs. 2A-B), a second open end (open distal end of funnel; Figs. 2A-B) with a second diameter (Figs. 2A-B), and a guide wall (wall of funnel extending from open distal end to open proximal end of funnel), the guide wall defining an open space (open interior space of funnel 35) capable of receiving the collapsible heart valve (stent or stent frame), the first open end being attached to the distal opening of the delivery capsule (Figs. 2A-B, 3-9) and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2010/0262157 A1) in view of Shelso et al. (US 6,149,680).
Regarding claim 1, Silver discloses a delivery system (delivery system 1700) that may be used for a collapsible heart valve (as the delivery system is used to load a collapsible stent and heart valves generally include a stent or stent frame), comprising: a delivery capsule (portion of catheter 1705 proximal to the funnel 1707; Fig. 17) having a longitudinal axis and a distal opening (opening at junction 1709 when viewing Fig. 17) capable of receiving a collapsible heart valve (stent or stent frame), the distal opening having an internal diameter (Fig. 17); and a detachable portion (funnel 1707 that is 
Silver fails to disclose wherein the detachable portion includes a first frangible member extending from the first open end to the second open end.
However, Shelso discloses a delivery system (delivery system 10; Figs. 3-9) that may be used for a collapsible heart valve (as the delivery system is used to load a collapsible stent and heart valves generally include a stent or stent frame), comprising: a delivery capsule (exterior tube 15) having a longitudinal axis and a distal opening (open end at distal end of tube 15; Figs. 3-9) capable of receiving a collapsible heart valve (stent or stent frame); and a detachable portion (loading funnel 35; Figs. 1C, 3-9) having a first open end (open proximal end at fitted end F) with a first diameter (Figure 1C), a second open end (open distal end of funnel 35) with a second diameter (larger diameter at distal end of funnel 35), the detachable portion including a first frangible 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detachable portion of Silver to include the first frangible member i.e. thin walled sections J and peel-away tear strip I extending from the distal end of the funnel to the proximal end of the funnel as taught by Shelso in order to remove the detachable portion from the delivery capsule more easily. 
Regarding claim 2, Silver substantially discloses the invention as claimed and further discloses wherein the second diameter is greater than the first diameter (Fig. 17), and the guide wall decreases in diameter from the second open end to the first open end (Fig. 17).
Regarding claim 3, Silver substantially discloses the invention as claimed and  further discloses where the first diameter is less than a diameter of the collapsible heart valve (stent 1710) in an uncompressed state such that the collapsible heart valve is compressed as it passes from the second open end to the first open end (Figs. 17-20).
Regarding claim 4, Silver substantially discloses the invention as claimed and further discloses wherein the guide wall includes one or more walls (one wall between the first and second open ends of the funnel 1707).

Regarding claim 6, Silver substantially discloses the invention as claimed and further discloses wherein the detachable portion (1707) is attached to the delivery capsule by a second frangible member (perforated junction 1709) such that the detachable portion can be detached from the delivery capsule by breaking the first and second frangible member ([0056]; [0058]).
Regarding claim 7, Silver substantially discloses the invention as claimed and further discloses wherein the second frangible member includes a breakaway band (perforated bond/junction) such that the detachable portion can be detached from the delivery capsule by breaking the breakaway band ([0056]; [0058]).
Regarding claim 8, the claimed phrase “wherein the second frangible member is formed by a procedure selected from the group consisting of creasing, crimping, embossing, perforating and scoring the detachable portion” is being treated as a product by process limitation; that is the process of making the frangible member. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Additionally, Silver discloses wherein the second frangible member is perforated ([0056]) i.e. formed by perforating.

Regarding claims 10-11, Silver substantially discloses the invention as claimed and further discloses wherein the detachable portion is made of a flexible material, wherein the flexible material is polytetrafluorethylene (as the catheter 1705 includes the detachable funnel 1707 and the catheter 1705 is composed of materials that are the same as those for catheter 105 ([0056]) and catheter 105 is made of polytetrafluoroethylene (PTFE) ([0030]); thus, the funnel 1707 is also made of PTFE).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Shelso et al. (US 6,149,680) in view of Silver et al. (US 2010/0262157 A1).
Regarding claim 11, Shelso fails to disclose wherein the flexible material is polytetrafluorethylene.
However, Silver teaches wherein the detachable portion is made of a flexible material, wherein the flexible material is polytetrafluorethylene (as the catheter 1705 includes the detachable funnel 1707 and the catheter 1705 is composed of materials that are the same as those for catheter 105 ([0056]) and catheter 105 is made of polytetrafluoroethylene (PTFE) ([0030]); thus, the funnel 1707 is also made of PTFE).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771